NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Argued February 27, 2018
                                 Decided March 20, 2018

                                          Before

                            DIANE P. WOOD, Chief Judge

                            WILLIAM J. BAUER, Circuit Judge

                            AMY C. BARRETT, Circuit Judge

No. 17-1624

UNITED STATES OF AMERICA,                      Appeal from the United States District
     Plaintiff-Appellee,                       Court for the Northern District of Indiana,
                                               Fort Wayne Division.

       v.                                      No. 1:12-cr-00082-TLS-SLC-1

CHRISTIAN SHELTON,                             Theresa L. Springmann,
     Defendant-Appellant.                          Chief Judge.

                                        ORDER

       Christian Shelton was convicted of maintaining a drug-involved premises,
21 U.S.C. § 856(a), and illegally possessing and using firearms in furtherance of that
crime, 18 U.S.C. § 922(g), 924(c). The district court imposed on Shelton an aggregate
sentence of 240 months’ imprisonment, well below the 360 months to life Guidelines
range to which he was subject as a career offender, see U.S.S.G. § 4B1.1(c). Shortly after
Shelton’s sentencing, the Supreme Court decided Dean v. United States, 137 S. Ct. 1170
(2017), which abrogated this circuit’s precedent that had precluded judges from
reducing the sentence of a predicate crime in order to offset a consecutive § 924(c)
sentence, see United States v. Roberson, 474 F.3d 432 (7th Cir. 2007). Based on this change
in law, Shelton seeks resentencing on a theory of plain error. We cannot be certain if any
No. 17-1624                                                                            Page 2

error has prejudiced Shelton; therefore we order a limited remand so that the district
judge can inform us whether she would have imposed a lower overall sentence in light
of Dean. See United States v. Cureton, 882 F.3d 714, 716 (7th Cir. 2018); United States
v. Paladino, 401 F.3d 471, 483–84 (7th Cir. 2005).

         In reviewing § 924(c) sentences imposed before Dean was decided, we have
looked to the record for signals that the sentencing judge felt constrained by the
Roberson rule. See Cureton, 882 F.3d at 715. For such cases we recently identified three
typical scenarios and remedies. See id. at 715–16. First, if it is clear that the sentencing
judge had not felt constrained by Roberson, we have affirmed. See United States
v. Wheeler, 857 F.3d 742, 745 (7th Cir. 2017) (affirming above-guideline sentence because
it is “inconceivable” that judge picked that sentence based on Roberson), cert. denied,
138 S. Ct. 640 (2018). Second, in cases involving sentences near the bottom of the
Guidelines range, we have remanded for full resentencing with the government’s
agreement. See, e.g., United States v. Fox, 878 F.3d 574, 576, 579–80 (7th Cir. 2017). Third,
in cases in which the record is “cloudy” or has some “ambiguity,” we have ordered a
limited Paladino remand to ascertain whether the sentencing court would be inclined to
sentence the defendant differently in light of Dean. See Cureton, 882 F.3d at 716; United
States v. Anderson, 881 F.3d 568, 576–77 (7th Cir. 2018).

        Shelton’s case fits neatly into the third category and appears indistinguishable
from Cureton. The records in both cases are devoid of any discussion of Roberson or
Dean. See Cureton, 882 F.3d at 715. In Cureton we also noted that the judge’s decision to
impose a sentence at the bottom of the Guidelines range for one count and a concurrent,
statutory-maximum sentence for another count added to the ambiguity in the record.
See id. at 716. Shelton’s case is similar: his aggregate sentence was 120 months below the
bottom of the Guideline range but included the maximum 120 months’ imprisonment
for his felon-in-possession count. The judge at sentencing noted Shelton’s good
behavior in jail and genuine remorse but also highlighted the severity of Shelton’s
crimes and the danger they presented to his community, and she said nothing to imply
that she believed the 240-month sentence was too severe. Under these circumstances,
a limited remand is appropriate to determine whether Shelton may have been
prejudiced by the judge’s erroneously considering herself constrained by Roberson.

       The government argues that we should affirm because Shelton has not met the
demanding plain-error standard. It presents an alternative reading of the record that, if
true, would imply that the sentencing judge had not felt constrained by Roberson but
had instead sentenced Shelton in a way consistent with Dean’s holding (even before that
No. 17-1624                                                                       Page 3

decision was issued). The government’s reasoning relies on Shelton’s status as a career
offender and that designation’s requirement that his sentence be determined under
U.S.S.G. § 5G1.2(e). But neither the parties nor the judge mentioned that provision at
sentencing, so the government’s argument has only added to the cloudiness in the
record. Though plain-error review presents a high hurdle for defendants, Shelton’s
burden of proving he was prejudiced by error is precisely why the remand is limited
and not for immediate resentencing. See Paladino, 401 F.3d at 483–84.

      We order a limited remand so that the district court can determine whether it
would have imposed the same sentence on Shelton, knowing that it can consider the
mandatory sentence under § 924(c) in light of Dean. We shall retain jurisdiction over the
appeal pending the district court’s response.